office_of_chief_counsel internal_revenue_service memorandum number release date cc psi postf-140487-12 uilc date date to associate area_counsel philadelphia cc lb_i hmt phi1 large business international from chief branch passthroughs special industries subject change in accounting_method and sec_734 adjustments this memorandum responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer bank years issue ---------------------------------- --------------------------- -------------------- does an adjustment otherwise constituting a change in accounting_method under sec_446 and sec_481 still constitute a change in accounting_method if taxpayer had an election under sec_754 in effect for taxable years prior to the year_of_change and its basis adjustments under sec_734 would have been different if the new accounting_method had been used in all taxable years prior to the year_of_change conclusion an adjustment otherwise constituting a change in accounting_method under sec_446 and sec_481 constitutes a change in accounting_method regardless of whether taxpayer postf-140487-12 made an election under sec_754 and its sec_734 basis adjustments would have been different if the new accounting_method had been used in all taxable years prior to the year_of_change facts taxpayer a limited_liability_company that is treated as a partnership for federal tax purposes purchases and disposes of positions in securities taxpayer generally engages in daily trading of such positions taxpayer has conducted much of its securities trading under various barrier basket transactions basket transactions with bank a broker and investment bank in a typical basket transaction taxpayer makes an upfront payment of percent of the notional amount referenced in the basket transaction bank provides the remaining percent the total amount of which is used to acquire a basket of securities that is actively_traded and managed by taxpayer’s affiliate on an ongoing basis the contract between taxpayer and bank describes taxpayer’s investment as a premium that gives taxpayer the option to receive a cash settlement amount from bank when the contract expires or is otherwise terminated each contract is for at least a year the cash settlement amount is determined by a formula that generally reflects the increase decrease in the value of the securities including expense and income payments made or received with respect to the securities held and traded within the basket transaction and the interest and fees payable to bank for its services and capital taxpayer does not recognize gains losses income or deductions as it trades the securities within the basket transaction instead taxpayer defers recognition of any_tax consequences until the basket transaction expires or otherwise terminates when taxpayer recognizes gain equaling the difference between the cash settlement amount and the upfront payment made during the period it engaged in the basket transactions taxpayer redeemed the interests of several withdrawing partners in each case the distribution exceeded the withdrawing partner's basis in its interest in taxpayer and as a result the withdrawing partner recognized gain under sec_731 because taxpayer had an election under sec_754 in effect taxpayer increased its basis in its assets under sec_734 to account for the withdrawing partner’s sec_731 gain taxpayer’s federal_income_tax returns for years are currently under examination by the internal_revenue_service based upon its review field operations has determined that the basket transactions lack the requirements to be treated as options to purchase property for tax purposes further field operations has determined that taxpayer had the burdens and benefits of ownership of the securities underlying the basket transactions and thus held the beneficial_ownership of these securities for tax purposes accordingly field operations has challenged taxpayer’s deferral of gains losses income or deductions associated with the basket transactions field operations intends to place taxpayer on a correct accounting_method consistent with its ownership of the securities this accounting_method will not permit taxpayer to defer reporting the relevant gains losses income or deductions until the taxpayer postf-140487-12 identified basket transactions expire or terminate but will instead require taxpayer to recognize these gains losses income or deductions at a much earlier time consistent with field operations’ conclusion that taxpayer and not bank was the owner of each asset held within the basket pursuant to this accounting_method change field operations intends to impose an adjustment under sec_481 in the first taxable_year under examination previously advice was provided to field operations that a change to no longer treating certain securities transactions as options and thus stopping the deferral of the gains losses income or deductions associated with those transactions is a service imposed change in accounting_method under sec_446 further the advice noted that the computation and recognition of an appropriate adjustment under sec_481 was needed to eliminate any distortions duplications or omissions of income or deductions caused by the accounting_method change if taxpayer had correctly accounted for the securities under the new accounting_method imposed by field operations it would have recognized income attributable to the securities much earlier and taxpayer’s resulting income would have been allocated to all partners including those who were redeemed increasing their basis in their interests in taxpayer under sec_705 these basis increases would have resulted in the redeemed partners recognizing less sec_731 gain upon redemption and thus taxpayer’s sec_734 adjustments would have been smaller taxpayer agrees that its sec_734 adjustments would have been smaller had it used the new accounting_method in all prior taxable years however taxpayer asserts that the proposed accounting_method change would create a permanent difference in its lifetime taxable_income because its sec_734 adjustments will be reduced and that therefore field operation’s proposed treatment of the basket transactions does not involve a change in accounting_method field operations has requested advice concerning whether its proposed treatment of the basket transactions is a change in accounting_method notwithstanding taxpayer’s sec_734 adjustments law and analysis sec_446 provides that if no accounting_method has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income see also sec_1_446-1 the commissioner has broad discretion in determining whether a taxpayer’s accounting_method clearly reflects income and the commissioner’s determination must be upheld unless it is clearly unlawful see 439_us_522 664_f2d_881 2nd cir postf-140487-12 sec_1_446-1 provides that a change in accounting_method includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item includes any item that involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 in determining whether timing is involved generally the pertinent inquiry is whether the accounting practice permanently affects the taxpayer's lifetime taxable_income or merely changes the taxable_year in which taxable_income is reported see revproc_2002_18 2002_1_cb_678 sec_2 revproc_91_31 1991_1_cb_566 78_tc_705 743_f2d_781 11th cir 126_tc_322 415_f2d_1341 7th cir if the accounting practice does not permanently affect the taxpayer’s lifetime taxable_income but does or could change the taxable_year in which taxable_income is reported it involves timing and is therefore an accounting_method for purposes of sec_446 lifetime taxable_income is analyzed with respect to the item s at issue solely at the partnership level see eg sec_1_481-2 accordingly it is appropriate to disaggregate the elective basis adjustments relating to a departing partner’s recognition of partnership built-in-gain and the change in a partner’s basis resulting from the change in timing of the item’s recognition which are irrelevant to the determination of whether the change in the timing of recognition of gains losses income or deductions resulting from trades of the securities within the basket transaction constitutes a method_of_accounting for purposes of sec_446 and sec_481 partnerships are flow-through entities that do not pay an entity-level income_tax under sec_701 instead under sec_702 each partner must take into account in determining their income_tax their distributive_share of the partnership’s income sec_705 provides in part that each partner's basis in their partnership_interest is increased by their distributive_share of income from the partnership sec_731 provides in part that in the case of a distribution by a partnership to a partner gain shall be recognized by the partner to the extent that any money distributed exceeds the adjusted_basis of the partner's_interest_in_the_partnership immediately before the distribution unless the partnership increases the basis of its assets to reflect the sec_731 gain recognized by the withdrawing partner there may be a temporary distortion in the income recognized by the remaining partners who may be taxed on the built-in_gain economically attributable to the redeemed partner to eliminate these timing distortions sec_734 provides in part that if the partnership has an election under sec_754 in effect the partnership shall increase the adjusted_basis of partnership property by the amount of any gain recognized to the distributee partner under sec_731 the partnership takes any sec_734 adjustments into account when calculating its gain_or_loss upon sale or disposition of property subject_to an sec_734 adjustment the purpose and effect of an election postf-140487-12 under sec_754 and basis adjustments under sec_734 are to eliminate distortions in the timing of income and loss an election under sec_754 does not affect the total income recognized by all the partners over the life of the partnership when there is a change in accounting_method to which sec_481 is applied income for taxable years preceding the year_of_change must be determined under the accounting_method that was then used and income for the year_of_change and the following taxable years must be determined under the new accounting_method as if the new method had always been used accordingly taxpayer’s sec_734 adjustments for years preceding the year_of_change must be computed using the accounting_method that was then used taxpayer’s sec_734 adjustments for the year_of_change and subsequent years must be redetermined consistent with the new accounting_method in computing the net sec_481 adjustment a taxpayer must take into account all relevant accounts see revproc_2002_18 sec_2 revproc_97_27 1997_1_cb_680 sec_2 here the sec_481 adjustment represents the difference in gain_or_loss for all of the underlying securities that would have been recognized under the new method less the gain_or_loss that was recognized under the prior method as of the beginning of the year_of_change taxpayer’s sec_734 adjustments for taxable years prior to the year_of_change as calculated under the prior method are fully taken into account in calculating the basis in the securities in addition beginning in the year_of_change taxpayer’s basis in its securities will be modified to reflect the gain_or_loss recognized in connection with the change in accounting_method the determination of whether a partnership has a change in accounting_method does not depend on whether the partnership made an election under sec_754 whose only purpose and effect is to eliminate distortions caused by partnership_distributions and sales of partnership interests the partners of a partnership using a given accounting_method ultimately recognize the same amount of cumulative taxable_income over the life of the partnership whether or not the partnership makes an election under sec_754 a change in accounting_method under sec_446 occurs when taxpayer partnership no longer treats certain securities transactions as options and thus stops deferring the gains losses income or deductions associated with those transactions case development hazards and other considerations no opinion is expressed or implied on whether taxpayer’s transactions constitute options under sec_1234 postf-140487-12 this writing may contain privileged information any unauthorized disclosure of this writing may undermine the ability of the internal_revenue_service to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call benjamin weaver at if you have any further questions sincerely ________________________________ david r haglund chief branch office of the associate chief_counsel passthroughs special industries
